Exhibit 10.2
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT, dated as of September 15, 2009 (the “Employment
Agreement”), by and between Sanderson Farms, Inc., a Mississippi corporation
(the “Company”), and Lampkin Butts (the “Executive”).
     WHEREAS, the Executive possesses skills, experience and knowledge that are
of significant value to the Company;
     WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other valid consideration the sufficiency of which is acknowledged, the
parties hereto agree as follows:
     Section 1. Employment.
     1.1. Term. Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Employment Agreement, for a period commencing on the date set
forth above and ending on the termination of the Executive’s employment in
accordance with Section 3 hereof (the “Term”).
     1.2. Title; Duties; Place of Performance. During the Term, the Executive
shall serve as President and Chief Operating Officer of the Company and such
other positions as an officer or director of the Company and such Affiliates of
the Company as the Executive and the board of directors of the Company (the
“Board”) or an appropriate committee thereof shall mutually agree from time to
time. In such positions, the Executive shall perform such duties, functions and
responsibilities during the Term as directed by the Board and shall operate
within the guidelines, plans or policies as may be established or approved by
the Company from time to time. The Executive’s principal places of employment
during the Term shall be Laurel, Mississippi, except for reasonable travel as
required in connection with the business and affairs of the Company.
     1.3. Outside Affairs. During the Term, the Executive shall devote such
time, attention, and diligence to the business and affairs of the Company as are
necessary to the satisfactory performance of his duties to the Company, and
shall conform to and comply with the lawful and reasonable directions and
instructions given to him by the Board, consistent with Paragraph 1.2 hereof.
During the Term, the Executive shall use his best efforts to promote and serve
the interests of the Company Notwithstanding this Paragraph, the Executive may
during the Term: (i) engage in charitable and community activities and
(ii) manage personal and family investments and affairs, in each case so long as
such activities do not violate the terms of this Employment Agreement or
interfere with the satisfactory performance of his duties hereunder. In
addition, without limiting the generality of the foregoing, during the Term the
Executive shall not serve on the boards of directors of any for-profit entity
without the prior consent of the Board or an appropriate committee thereof.

1



--------------------------------------------------------------------------------



 



     Section 2. Compensation.
     2.1. Salary. As compensation for the performance of the Executive’s
services hereunder, the Company shall pay to the Executive a salary at an
initial annual rate of Five Hundred Seventy-Nine Thousand Nine Hundred
Eighty-Four Dollars ($579,984), payable with the same frequency and on the same
basis that the Company normally makes salary payments to other executive
personnel of the Company (the “Base Salary”). The Compensation Committee of the
Board (the “Compensation Committee”) shall review and reassess the Base Salary
at least annually and may elect to change it, subject to Paragraph 3.2 hereof.
Any resolution of the Compensation Committee changing the Base Salary shall
automatically amend and be incorporated into this Employment Agreement.
     2.2. Annual Bonus. The Executive shall be entitled to any cash bonus award
payable to him in accordance with any bonus award program adopted by the
Compensation Committee.
     2.3. Benefits. During the Term, the Executive shall be eligible to
participate in the health insurance, retirement and other perquisites and
benefits of the Company as in effect from time to time.
     2.4. Vacation and Sick Pay. The Executive will be entitled to paid vacation
and sick leave during the Term in accordance with the terms and conditions of
the Company’s vacation and sick leave policies as in effect from time to time.
     2.5. Holidays. The Executive shall be entitled to all paid holidays given
to the Company’s executive employees in accordance with Company policy.
     2.6. Business and Entertainment Expenses. The Company shall promptly pay or
reimburse the Executive for all reasonable business out-of-pocket expenses that
the Executive incurs during the Term in performing his duties under this
Employment Agreement, upon presentation of documentation and in accordance with
the expense reimbursement policy of the Company in effect from time to time.
With respect to any such payment or reimbursement that would otherwise
constitute a deferral of compensation within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
the payment or reimbursement will be made no later than the 15th day of the
third month following the later of the end of the calendar year or the end of
the Company’s fiscal year in which the expense was incurred.
     2.7. Indemnification. To the maximum extent permitted by applicable law and
the Company’s Articles of Incorporation, as amended, and Bylaws, the Company
shall indemnify the Executive for losses or damages incurred by the Executive as
a result of all causes of action arising against him from the Executive’s
performance of duties for the benefit of the Company. The Executive shall be
covered under any directors’ and officers’ insurance that the Company maintains
for its directors and other officers in the same manner and on the same basis as
the Company’s directors and other officers.
     2.8. Supplemental Disability Plan. The Executive is hereby designated a
“Participant” pursuant to Section 1.6 of the Sanderson Farms, Inc. Supplemental
Disability Plan effective September 1, 2008.

2



--------------------------------------------------------------------------------



 



     Section 3. Employment Termination.
     3.1. Termination of Employment. The Company may terminate the Executive’s
employment for any reason during the Term, and the Executive may voluntarily
terminate his employment for any reason during the Term, in each case (other
than a termination by the Company for Cause) at any time upon not less than
30 days’ notice to the other party specifying the reason therefor, if applicable
to the termination. Such notice may not be given until any other notice required
by Paragraph 3.2(a) or (b) has been given. The Executive’s employment shall
automatically and immediately terminate upon the Executive’s death. Upon the
termination of the Executive’s employment with the Company for any reason, the
Executive shall be entitled to any Base Salary earned but unpaid through the
date of termination, any accrued but unpaid benefits, and any unreimbursed
expenses in accordance with Paragraph 2.6 hereof (collectively, the “Accrued
Amounts”). If the Executive’s employment terminates due to his death, the
Company shall pay the Accrued Amounts to his designated beneficiary (such
beneficiary to be designated in writing by the Executive, or in the absence of a
separate written designation, such beneficiary shall be Executive’s spouse or,
if there is no spouse, his estate), and shall also pay to such beneficiary the
Executive’s Base Salary at the rate in effect on the date of his death according
to the Company’s regular payroll schedule from the date of his death until the
first anniversary thereof. Nothing in this Agreement shall entitle the Executive
to the Severance Payments and other benefits provided for in Paragraph 3.2 if
his employment terminates due to his death, disability or retirement.
     3.2. Termination by the Company Other Than For Cause or Poor Performance;
Change in Control; Termination by the Executive for Good Reason. If (i) prior to
a Change in Control, the Executive’s employment is terminated by the Company
during the Term other than for Cause or Poor Performance, (ii) simultaneously
with or after a Change in Control, the Executive’s employment is terminated by
the Company other than for Cause, or (iii) the Executive resigns for Good Reason
within 30 days following the deadline set forth in Paragraph 3.2(a)(C) by which
the Company must cure the Resignation Condition (the “Cure Deadline”), then in
addition to the Accrued Amounts the Executive shall be entitled to the following
payments and benefits: (a) an amount equal to two times the Executive’s annual
Base Salary in effect at the time of termination, and (b) an amount equal to two
times fifty percent of the maximum bonus opportunity available to the Executive
(had the Executive’s employment not terminated) under any bonus award program in
effect for the fiscal year in which termination occurs (based on the bonus plan
(if any) in effect for that year) (the payments provided for in clauses (a) and
(b) are referred to as the “Severance Payments”) and (c) the continuation, on
the same terms as an active employee, of medical benefits the Executive would
otherwise be eligible to receive as an active employee of the Company for
twenty-four (24) months or, if earlier, until such time as the Executive becomes
eligible for substantially similar medical benefits from a subsequent employer.
The Severance Payments shall be payable in a lump sum in immediately available
funds as soon as practicable following the Executive’s termination or
resignation, but in any event no later than the 45th day after the termination
of the Executive’s employment. Notwithstanding the preceding sentence, if
payment of the Severance Payments as aforesaid would cause the imposition of an
excise tax on all or any part of the Severance Payments pursuant to Section 409A
of the Code, then payment of all or such part of the Severance

3



--------------------------------------------------------------------------------



 



Payments shall be delayed or advanced to the earliest practicable date that
avoids the imposition of such excise tax. The Company’s obligations to make the
Severance Payments and provide the benefits described in clause (c) above shall
be conditioned upon: (i) the Executive’s continued compliance with his
obligations under Section 4 of this Employment Agreement and (ii) the
Executive’s execution, delivery and non-revocation of a valid and enforceable
release of claims arising in connection with the Executive’s employment and
termination of employment with the Company and its Affiliates (the “Release”)
substantially in the form attached hereto as Exhibit A. In the event that the
Executive breaches any of the covenants set forth in Section 4 of this
Employment Agreement, the Executive will immediately return to the Company any
portion of the Severance Payments that has been paid to the Executive pursuant
to this Section 3 and Executive’s entitlement to continued medical benefits
shall immediately cease.
     For purposes of this Employment Agreement:
     (a) “Good Reason” shall mean (A) one of the following (each, a “Resignation
Condition”) has occurred: (i) a material breach by the Company of any of the
covenants in this Employment Agreement, (ii) any reduction in the Executive’s
Base Salary or target bonus opportunity, other than a reduction that is part of
a salary and bonus opportunity reduction program affecting senior executives of
the Company generally, (iii) the relocation of the Executive’s principal place
of employment, without the Executive’s consent, that would increase the
Executive’s one-way commute by more than 40 miles, (iv) assignment of duties or
responsibilities inappropriate for an executive officer, except as a result of
the Executive’s Disability or ill health, or (v) after a Change in Control, the
alteration of the Executive’s position in a way that significantly changes his
status, offices, reporting requirements, authority, daily routine or
responsibilities as they existed before the Change in Control, whether or not
the Executive’s title and location remain the same, which results in a material
diminution in such position; (B) the Executive has given the Company written
notice of the occurrence of the Resignation Condition within 30 days after the
Resignation Condition occurred; and (C) the Company has not cured the
Resignation Condition by the date that is 30 days after receiving the notice
from the Executive required by clause (B) of this Paragraph.
     (b) “Cause” means (1) any conviction of, or plea of guilty or nolo
contendere to (x) any felony (except for vehicular-related felonies, other than
vehicular manslaughter or vehicular homicide) or (y) any crime (whether or not a
felony) involving dishonesty, fraud, or breach of fiduciary duty; (2) willful
misconduct by the Executive; (3) failure or refusal, other than by reason of
Disability or ill health, to perform faithfully and diligently the usual and
customary duties of his employment; (4) failure or refusal to comply with the
reasonable policies, standards and regulations of the Company which, from time
to time, may be established and disseminated; (5) a material breach by the
Executive of any terms related to his employment in any applicable agreement; or
(6) the Executive engaging in any Prohibited Activity (as defined below);
provided that the conduct described in clauses (2) through (5) shall not
constitute Cause unless the Company has provided the Executive with written
notice of such conduct and the Executive has failed to cure such conduct within
five business days of receiving such notice. Following a Change in Control, the
duties of the Executive’s employment and policies, standards and regulations of
the Company referred to in Paragraphs 3.2(b)(3) and (4) above shall not be more
onerous than those in place before the Change in Control.

4



--------------------------------------------------------------------------------



 



     (c) As used in this Employment Agreement, conduct is “cured” if, within the
applicable time period, its effect is reversed, to the extent it is capable of
being reversed, and the conduct ceases to continue; provided, however, that
conduct shall be deemed to be unable to be “cured” if such conduct has had or
would have, individually or in the aggregate, a material adverse effect on the
Company and its subsidiaries, taken as a whole.
     (d) “Prohibited Activity” means engaging in conduct proscribed by
Section 4.
     (e) “Poor Performance” means the failure by the Executive to perform the
duties of his office to the satisfaction of the Board or the Chief Executive
Officer of the Company as approved by the Board. Poor performance shall be
exclusively determined by the Board or the Chief Executive Officer as approved
by the Board.
     (f) “Change in Control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
     (1) The acquisition (other than an acquisition from or by the Company or by
a Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with the
Company) by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50 percent of the
then outstanding shares of common stock of the Company; or
     (2) Approval by the stockholders of the Company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company or approval by the Board of the acquisition by the Company
of assets of another corporation (each of the foregoing, a “Business
Combination”), in each case, unless, following such Business Combination, the
individuals and entities who were the beneficial owners, respectively, of the
outstanding common stock of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50 percent of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the corporation surviving or
resulting from such Business Combination (or of a corporation which as a result
of such transaction controls the Company or owns all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the common stock of the Company; or
     (3) individuals who, as of the date of this Employment Agreement,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to such date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election

5



--------------------------------------------------------------------------------



 



contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or
     (4) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
     (g) “Disability” has such meaning as determined by the Board from time to
time.
     3.3. Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive payments due the Executive
upon a termination of his employment under this Employment Agreement.
     3.4. Resignation from All Positions. Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall be
deemed to have resigned, as of the date of such termination, from all positions
he then holds as an officer, director, employee and member of the Board (and any
committee thereof) and the boards of all of its subsidiaries.
     3.5. Cooperation. Following the termination of the Executive’s employment
with the Company for any reason, the Executive agrees to reasonably cooperate
with the Company upon reasonable request of the Board and to be reasonably
available to the Company with respect to matters arising out of the Executive’s
services to the Company and its subsidiaries. The Company shall reimburse the
Executive for expenses reasonably incurred by him in connection with such
matters as agreed by the Executive and the Board.
     3.6. Section 409A. Notwithstanding the foregoing provisions of this
Employment Agreement, if as of the date of termination of the Executive’s
employment, he is a “specified employee” within the meaning of Section 409A of
the Code (as determined in accordance with the methodology established by the
Company as in effect on such date of termination), amounts or benefits that are
deferred compensation subject to Section 409A of the Code, as determined in the
reasonable discretion of the Company, that would otherwise be payable or
provided during the six-month period immediately following termination (other
than the Accrued Amounts), shall instead be paid or provided, with interest on
any delayed payment at the prime lending rate prevailing at such time, as
published in the Wall Street Journal, on the first business day after the date
that is six months following Executive’s “separation from service” within the
meaning of Section 409A of the Code (or, if earlier, the Executive’s date of
death).
     3.7. Golden Parachute Excise Tax Provisions. In the event it is determined
that any payment or benefit (within the meaning of Section 280G(B)(2)) of the
Code to the Executive or for his benefit paid or payable or distributed to or
distributable pursuant to the terms of this Employment Agreement or otherwise in
connection with, or arising out of, his employment (“Termination Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Golden Parachute Excise Tax”), then
the total Termination Payments shall be reduced to the extent the payment of
such amounts would no longer cause any portion of the Executive’s total
termination benefits to constitute an “excess” parachute payment under

6



--------------------------------------------------------------------------------



 



Section 280G of the Code and by reason of such excess parachute payment the
Executive would be subject to an excise tax under Section 4999(a) of the Code,
but only if the Executive (or the Executive’s tax advisor) determines that the
after-tax value of the termination benefits calculated with the foregoing
restriction exceeds that calculated without the foregoing restriction. Except as
otherwise expressly provided herein, all determinations under this Paragraph 3.7
shall be made at the expense of the Company by a nationally recognized public
accounting or consulting firm selected by the Company and subject to the
approval of Executive, which approval shall not be unreasonably withheld. Such
determination shall be binding upon Executive and the Company.
     3.8. Company Withholding. Notwithstanding anything contained in this
Agreement to the contrary, in the event that, according to the determination of
the Executive or his advisor pursuant to Paragraph 3.7 hereof, a Golden
Parachute Excise Tax will be imposed on any Termination Payment or Payments, the
Company shall pay to the applicable government taxing authorities as Golden
Parachute Excise Tax withholding, the amount of the Golden Parachute Excise Tax
that the Company has actually withheld from the Termination Payment or Payments.
     Section 4. Unauthorized Disclosure; Non-Solicitation; Non-Competition;
Proprietary Rights.
     4.1. Definitions. For purposes of this Agreement, the following terms shall
have the meaning ascribed to them:
               (a) “Look Back Period” shall mean the two (2) years preceding the
termination of Executive’s employment by Company, whatever the cause;
               (b) “Restricted Enterprise” shall mean any person or entity
engaged, directly or indirectly, in (or intends or proposes to engage in, or has
been organized for the purpose of engaging in) any aspect of operations
substantially similar to those engaged in by the Company during the Look Back
Period. The parties understand, that at the time of signing, the Company is
engaged in the production, processing, marketing and distribution of fresh and
frozen chicken and other prepared chicken items;
               (c) “Restriction Period” shall mean during Executive’s employment
(whether during the Term or thereafter) and for the two (2) years following the
termination of Executive’s employment by Company, whatever the cause;
               (d) “Potential Customer” shall mean a person or business the
Executive solicited on behalf of the Company or its Affiliates or about whom the
Executive gained Confidential Information during the Look Back Period and who
has not conclusively decided not to do business with the Company at the time of
enforcement;
               (e) “Affiliate” means the Company’s successors in interest,
affiliates (as defined in Rule 12b-2 under Section 12 of the Exchange Act),
sister companies or divisions, subsidiaries, parents, purchasers, or assignees.
     4.2. The Company. The Company will give Executive Confidential Information,
as defined below, and the opportunity to develop goodwill with the Company’s
customers. The parties intend that the protective covenants in this Section 4 to
be ancillary to the Company’s

7



--------------------------------------------------------------------------------



 



promises and obligations under this Paragraph 4.2. The parties further intend
that Company’s promises constitute a positive contract and that a court construe
Company’s promises and Executive’s obligations as creating bi-lateral
obligations.
     4.3. Unauthorized Disclosure. “Confidential Information,” as defined
herein, means legally-protectable information relating to the affairs of the
Company and/or its Affiliates that is maintained as confidential by the Company,
and that is not authorized for disclosure to the public, including, without
limitation; technical information, ideas, know-how, and intellectual property;
business and marketing plans and proposals; research and development;
strategies; customer and supplier lists and information; software; product,
pricing and cost information; promotions; development; financing; expansion
plans; business policies and practices of the Company and its Affiliates; and
information about the business affairs of third parties (including, but not
limited to, customers) that such third parties provide to Company in confidence.
Confidential Information includes trade secrets, but a piece of information need
not qualify as a trade secret in order to be protected. The Executive agrees
that at all times during the Executive’s employment with the Company and
thereafter, the Executive shall not disclose, communicate, or furnish to any
other person any Confidential Information except for Permitted Disclosures; or
use for the Executive’s or any other person’s account any Confidential
Information except for Permitted Disclosures. Provided, however, that if a time
limitation on this restriction is required in order for it to be enforceable,
then this restriction shall be limited to a period of three (3) years following
the termination of Executive’s employment (whatever the cause) for any
Confidential Information that does not qualify as a trade secret. For trade
secrets, this restriction shall extend as long as the information continues to
qualify as a trade secret. Upon termination of the Executive’s employment with
the Company, the Executive shall promptly supply to the Company all property,
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data and any other product, material, data or document which has been produced
by, received by or otherwise submitted to the Executive during or prior to the
Executive’s employment with the Company, and any copies thereof in his
possession, custody or control (whether in electronic, “hard” or other format).
“Permitted Disclosure” means the disclosure of Confidential Information that
(i) is made with the prior written consent of the Company, (ii) is required to
be disclosed by law or legal process (of which Executive shall have given as
much advance written notice to the Company as is practicable under the
circumstances), or (iii) is made in the course of the Executive’s employment
with the Company, but only to the extent the Executive reasonably deems such
disclosure necessary or appropriate to perform the Executive’s responsibilities
on behalf of the Company or otherwise advance the interests of the Company.
     4.4. Non-Competition. By and in consideration of the Company’s entering
into this Employment Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and in further consideration of the Company’s
agreement to provide Confidential Information and the ability to develop
goodwill to the Executive (as set forth in Paragraph 4.2), the Executive agrees
that the Executive shall not during the Restriction Period, anywhere in the
United States, provide services that are the same or substantially similar to
those Executive performed for the Company during the Look Back Period or which
will probably or inevitably result in the use or disclosure of Company’s
Confidential Information to any Restricted Enterprise; provided, that in no
event shall ownership of two percent (2%) or less of the outstanding securities
of any class of any issuer whose securities are registered under the

8



--------------------------------------------------------------------------------



 



Securities Exchange Act of 1934, as amended, standing alone, be prohibited by
this Paragraph 4.4, so long as the Executive does not have, or exercise, any
rights to manage or operate the business of such issuer other than rights
generally held by all stockholders; and provided further, that the covenant
contained in this Paragraph 4.4 shall not apply if the Company terminates the
Executive’s employment for Poor Performance. During the Restriction Period, upon
request of the Company, the Executive shall notify the Company of the
Executive’s then-current employment status.
     4.5. Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not, other than on behalf of the Company, solicit or assist any
person to solicit for employment or hire any person who is, or within four
months prior to the date of such solicitation or hire was, a director, officer
or employee of the Company or any of its subsidiaries, provided that this
Paragraph 4.5 shall not apply to solicitation of a person who responds to
general advertising.
     4.6. Non-Solicitation of Customers. During the Restriction Period, the
Executive shall not, on behalf of himself or any other person;
     (a) Call upon any of the customers or clients of the Company or its
Affiliates or any Potential Customer for the purpose of soliciting or providing
any product or service that competes or could compete with any product or
service provided by the Company or its Affiliates;
     (b) Divert or take away, or attempt to take away any of the customers,
clients, business or patrons of the Company or its Affiliates ; or
     (c) Encourage any of the customers, clients, or patrons of the Company or
its Affiliates to cease doing business with the Company.
     4.7. Extension of Restriction Period. The Restriction Period shall be
tolled for any period during which the Executive is in breach of any of
Paragraphs 4.4, 4.5, or 4.6 hereof.
     4.8. Blue Pencil. If any court of competent jurisdiction shall at any time
deem the duration or the geographic scope of any of the provisions of this
Section 4 unenforceable, the other provisions of this Section 4 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration and/or
size. The parties further authorize a court of competent jurisdiction to reduce
or otherwise modify the scope of activities restrained by Section 4 should the
provisions of this Agreement be deemed overly broad in the scope of activities
restrained by them.
     4.9. Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons acting for and/or with the Executive, without having
to

9



--------------------------------------------------------------------------------



 



prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity, including, without limitation, the obligation of
the Executive to return to the Company any Severance Payments paid pursuant to
Paragraph 3.2. One Thousand Dollars ($1,000.00) is the agreed amount for the
bond to be posted if an injunction is sought by Company to enforce the
restrictions in this Agreement on Executive. The terms of this Paragraph 4.9
shall not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including, without limitation, the recovery
of damages from the Executive. The Executive and the Company further agree that
the provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the businesses of the Company and its Affiliates because of
the Executive’s access to Confidential Information and his material
participation in the operation of such businesses.
     4.10. Notice and Early Resolution Conference. During the Restriction
Period, Executive will give Company written notice at least thirty (30) days
prior to going to work for a Restricted Enterprise, will provide Company with a
description of the duties and activities of the new position, and will
participate in a mediation or in-person conference if requested to do so by
Company within thirty days of such a request in order to help avoid unnecessary
legal disputes.
     4.11. Resolution of Rights Regarding Confidential Information and Goodwill.
Executive has received Confidential Information and/or developed business
goodwill with customers through, or in the course of, past association with
Company or an Affiliate. The nature and scope of restrictions, necessary to
protect the parties’ interests related to these past events, is unresolved. The
parties agree that an important purpose of this Agreement is to resolve such
uncertainties and to settle such disputes and provide a set of predictable
boundaries upon which they may rely to avoid future disputes over what jobs or
conduct will result in misappropriation of Confidential Information, conversion
of customer goodwill, or similar irreparable harm. To settle and dispose of any
dispute regarding these issues, Executive agrees not to sue or otherwise pursue
a legal action to avoid the agreed-upon restrictions in the Agreement.
     4.12. State-Specific Modifications.
               (a) Georgia. If, notwithstanding the Mississippi choice of law
provision, Georgia law is deemed to apply, then: (1) The Non-Competition
Provision in Paragraph 4.4 shall be rewritten as follows: Executive agrees that
during the Restriction Period, Executive shall not, anywhere in the United
States, provide managerial services or serve in a managerial position for any
enterprise devoted to the production, processing, marketing and distribution of
fresh and frozen chicken and other prepared chicken items, other than the
Company and its Affiliates; (2) the Non-Solicitation of Customers provision in
Paragraph 4.6 shall be rewritten as follows: Executive agrees that during the
Restriction Period, Executive will not, in any way, directly or indirectly,
solicit, divert, or take away, or attempt to solicit, divert or take away,
Company customers that Executive solicited while he was employed with Company,
to sell to such customer any product that Company provides at the time Executive
signs this Agreement; unless an authorized Company officer gives Executive
written permission to do so. The parties agree this restriction is inherently
reasonable because it is limited to the places or locations where the customer
is doing business at the time; (3) The tolling provision in Paragraph

10



--------------------------------------------------------------------------------



 



4.7 shall not apply; (4) the covenant not to sue in Paragraph 4.11 shall not
apply; and (5) the jury trial waiver in Paragraph 7.4(b) shall not apply.
               (b) Louisiana. If, notwithstanding the Mississippi choice of law
provision, Louisiana law is deemed to apply, then the provisions of Paragraphs
4.4 and 4.6 shall be limited within the state of Louisiana to the parishes
identified on Appendix “A”, attached hereto and incorporated herein for all
purposes. Provided, however, that nothing in Agreement may be construed to
prohibit the enforcement of Paragraphs 4.4 and 4.6 in accordance with their
terms in states outside of Louisiana.
               (c) North Carolina. If, notwithstanding the Mississippi choice of
law provision, North Carolina law is deemed to apply, then the jury trial waiver
in Paragraph 7.4(b) shall not apply.
     Section 5. Representation. The Executive represents and warrants that
(i) he is not subject to any contract, arrangement, policy or understanding, or
to any statute, governmental rule or regulation, that in any way limits his
ability to enter into and fully perform his obligations under this Employment
Agreement and (ii) he is not otherwise unable to enter into and fully perform
his obligations under this Employment Agreement.
     Section 6. Withholding; Taxes. All amounts paid to the Executive under this
Employment Agreement during or following the Term shall be subject to
withholding and other employment taxes imposed by applicable law. The Executive
shall be solely responsible for the payment of all taxes relating to the payment
or provision of any amounts or benefits paid to the Executive hereunder or
otherwise.
     Section 7. Miscellaneous.
     7.1. Amendments and Waivers. This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver. The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver.
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. This Employment
Agreement may be amended from time to time with the consent of the Executive,
which shall not be unreasonably withheld, as may be necessary or appropriate to
avoid adverse tax consequences to the Executive under Section 409A of the Code.
     7.2. Assignment. This Employment Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive, and any purported
assignment by

11



--------------------------------------------------------------------------------



 



the Executive in violation hereof shall be null and void. The Agreement will
inure to the benefit of Company’s Affiliates without need of any further
authorization or agreement from Executive. Except as may be expressly provided
herein, nothing in this Employment Agreement shall confer upon any person not a
party to this Employment Agreement, or the legal representatives of such person,
any rights or remedies of any nature or kind whatsoever under or by reason of
this Employment Agreement.
     7.3. Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Employment Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:
     (a) If to the Executive, to the most recent home address that the Company
maintains in its records for the Executive,
     (b) If to the Company, to:
Sanderson Farms, Inc.
127 Flynt Road
Laurel, Mississippi 39443
Attention: Chief Executive Officer
Facsimile: (601) 426-1461
Telephone: (601) 649-4030
     (c) With a copy to:
Wise Carter Child & Caraway, P.A.
Suite 600, Heritage Building
401 E. Capitol Street
Jackson, Mississippi 39201
Attention: Henry E. Chatham, Jr.
Facsimile: (601) 968-5593
and
Fishman Haygood Phelps
     Walmsley Willis & Swanson, L.L.P.
201 St. Charles Avenue
46th Floor
New Orleans, Louisiana 70170
Attention: Louis Y. Fishman
Facsimile: (504) 310-0255

12



--------------------------------------------------------------------------------



 



     Any party may change its facsimile number or its address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other parties hereto notice in the manner then set forth.
     7.4. Governing Law; Forum.
     (a) Governing Law. This Employment Agreement shall be construed and
enforced in accordance with, and the rights and obligations of the parties
hereto shall be governed by, the laws of the state of Mississippi, without
giving effect to the conflicts of law principles thereof.
     (b) Forum. Each of the parties hereto: (i) agrees that the exclusive venue
for any legal action arising from this Agreement shall be the Chancery Court for
Jones County, Mississippi or the United States District Court for the Southern
District of Mississippi; (ii) consents to submit itself to the personal
jurisdiction of the courts of the State of Mississippi (the “Specified Courts”)
in the event any dispute arises out of this Employment Agreement; (iii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from such court; (iv) agrees that it will not bring
any action relating to this Employment Agreement or any of the transactions
contemplated by this Employment Agreement in any court other than the Specified
Courts; and (v) to the fullest extent permitted by law, consents to service
being made through the notice procedures set forth in Paragraph 7.3. Each party
hereto hereby agrees that, to the fullest extent permitted by law, service of
any process, summons, notice or document by U.S. registered mail to the
respective addresses set forth in Paragraph 7.3 shall be effective service of
process for any suit or proceeding in connection with this Employment Agreement
or the transactions contemplated hereby. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS EMPLOYMENT AGREEMENT OR THE ACTIONS OF THE PARTIES HERETO IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.
     7.5. Severability. Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Employment Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Employment
Agreement in that jurisdiction or the validity or enforceability of this
Employment Agreement, including that provision or portion of any provision, in
any other jurisdiction. In addition, should a court determine that any provision
or portion of any provision of this Employment Agreement, including those
contained in Section 4 hereof, is not reasonable or valid, either in period of
time, geographical area, or otherwise, the parties hereto agree that such
provision should be interpreted and enforced to the maximum extent which such
court deems reasonable or valid.
     7.6. Entire Agreement. From and after the date hereof, this Employment
Agreement constitutes the entire agreement between the parties, and supersedes
all prior representations,

13



--------------------------------------------------------------------------------



 



agreements and understandings (including any prior course of dealings), both
written and oral, between the parties with respect to the subject matter hereof
and thereof.
     7.7. Counterparts. This Employment Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
     7.8. Binding Effect. This Employment Agreement shall inure to the benefit
of, and be binding on, the successors and assigns of each of the parties,
including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.
     7.9. General Interpretive Principles. The headings of the sections,
paragraphs, subparagraphs, clauses and subclauses of this Employment Agreement
are for convenience of reference only and shall not in any way affect the
meaning or interpretation of any of the provisions hereof. Words of inclusion
shall not be construed as terms of limitation herein, so that references to
“include”, “includes” and “including” shall not be limiting and shall be
regarded as references to non-exclusive and non-characterizing illustrations.
     7.10. Mutual Nondisparagement. Executive agrees that following the
termination of his employment, whatever the cause, he will not make any
disparaging statements about the Company or any statements designed to damage
the reputation of the Company. The Company agrees that, following the
termination of Executive’s employment, whatever the cause, the Company’s Board
of Directors, executives and upper management will not make any disparaging
statements about the Executive or any statements designed to damage the
reputation of the Executive. Notwithstanding the foregoing, nothing in this
Paragraph 7.10 shall prohibit either party from making truthful statements when
required by order of a court or other governmental body having jurisdiction.
     IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement
as of the date first written above.

                                   

                              SANDERSON FARMS, INC.    
 
                    /s/ Lampkin Butts       By:   /s/ Joe F. Sanderson, Jr.    
                 
Lampkin Butts
          Name:   Joe F. Sanderson, Jr.    
 
          Title:   Chairman of the Board and Chief Executive Officer    

                  By:   /s/ Phil K. Livingston         Name:   Phil K.
Livingston        Title:   Chairman, Compensation Committee of the Board of
Directors   

14



--------------------------------------------------------------------------------



 



         

Exhibit A
WAIVER AND RELEASE OF CLAIMS

1.   General Release. In consideration of the payments and benefits to be made
under the Employment Agreement, dated as of September 15, 2009, to which
Sanderson Farms, Inc. (the “Company”) and Lampkin Butts (the “Executive”) are
parties (the “Employment Agreement”), the Executive, with the intention of
binding the Executive and the Executive’s heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Company
and each of its subsidiaries and affiliates (the “Company Affiliated Group”),
their present and former officers, directors, executives, agents, shareholders,
attorneys, employees and employee benefits plans (and the fiduciaries thereof),
and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known,
unknown, suspected or unsuspected which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Company Released Party (an “Action”) arising out of
or in connection with the Executive’s service as an employee, officer and/or
director to any member of the Company Affiliated Group (or the predecessors
thereof), including (i) the termination of such service in any such capacity,
(ii) for severance or vacation benefits, unpaid wages, salary or incentive
payments, (iii) for breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort and (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning harassment,
discrimination, retaliation and other unlawful or unfair labor and employment
practices), any and all Actions based on the Employee Retirement Income Security
Act of 1974 (“ERISA”), and any and all Actions arising under the civil rights
laws of any federal, state or local jurisdiction, including, without limitation,
Title VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act and the Age Discrimination in Employment Act
(“ADEA”), excepting only:

     (a) rights of the Executive under this Waiver and Release of Claims and the
Employment Agreement, including, but not limited to, the Executive’s rights to
payments under Section 3 of the Employment Agreement;
     (b) rights of the Executive relating to equity and equity compensatory
awards, of Holdings and/or the Company held by the Executive as of his date of
termination;
     (c) the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law and the Employment Agreement;

15



--------------------------------------------------------------------------------



 



     (d) rights to indemnification the Executive may have under the by-laws or
certificate of incorporation of the Company;
     (e) claims for benefits under any health, disability, retirement, deferred
compensation, life insurance or other, similar employee benefit plan or
arrangement of the Company Affiliated Group; and
     (f) claims for the reimbursement of un-reimbursed business expenses
incurred prior to the date of termination pursuant to applicable Company policy.

2.   No Admissions, Complaints or Other Claims. The Executive acknowledges and
agrees that this Waiver and Release of Claims is not to be construed in any way
as an admission of any liability whatsoever by any Company Released Party, any
such liability being expressly denied. The Executive also acknowledges and
agrees that he has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any Actions against any Company
Released Party with any governmental agency, court or tribunal.   3.  
Application to all Forms of Relief. This Waiver and Release of Claims applies to
any relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages, damages
for pain or suffering, costs and attorney’s fees and expenses.   4.   Specific
Waiver. The Executive specifically acknowledges that his acceptance of the terms
of this Waiver and Release of Claims is, among other things, a specific waiver
of any and all Actions under Title VII, ADEA, ADA and any state or local law or
regulation in respect of discrimination of any kind; provided, however, that
nothing herein shall be deemed, nor does anything herein purport, to be a waiver
of any right or Action which by law the Executive is not permitted to waive.  
5.   Voluntariness. The Executive acknowledges and agrees that he is relying
solely upon his own judgment; that the Executive is over eighteen years of age
and is legally competent to sign this Waiver and Release of Claims; that the
Executive is signing this Waiver and Release of Claims of his own free will;
that the Executive has read and understood the Waiver and Release of Claims
before signing it; and that the Executive is signing this Waiver and Release of
Claims in exchange for consideration that he believes is satisfactory and
adequate. The Executive also acknowledges and agrees that he has been informed
of the right to consult with legal counsel and has been encouraged to do so.  
6.   Complete Agreement/Severability. This Waiver and Release of Claims
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims.
All provisions and portions of this Waiver and Release of Claims are severable.
If any provision or portion of this Waiver and Release of Claims or the
application of any provision or portion of the Waiver and Release of Claims
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this Waiver and Release of Claims
shall remain in full

16



--------------------------------------------------------------------------------



 



    force and shall continue to be enforceable to the fullest and greatest
extent permitted by law.

7.   Acceptance and Revocability. The Executive acknowledges that he has been
given a period of 21 days within which to consider this Waiver and Release of
Claims, unless applicable law requires a longer period, in which case the
Executive shall be advised of such longer period and such longer period shall
apply. The Executive may accept this Waiver and Release of Claims at any time
within this period of time by signing the Waiver and Release of Claims and
returning it to the Company. This Waiver and Release of Claims becomes effective
and enforceable on the eighth calendar day following the date of execution by
Executive (“Effective Date”). The Executive may revoke his acceptance of this
Waiver and Release of Claims at any time within seven calendar days after
signing by sending written notice to the Company. Such notice must be received
by the Company within the seven calendar day period in order to be effective
and, if so received, would void this Waiver and Release of Claims for all
purposes. This Waiver and Release of Claims does not waive rights or claims
under the ADEA that may arise after the Effective Date. The Executive
acknowledges that the rights and claims waived in this Waiver and Release of
Claims are in exchange for consideration over and above anything to which
Executive is already entitled.   8.   Governing Law. Except for issues or
matters as to which federal law is applicable, this Waiver and Release of Claims
shall be governed by and construed and enforced in accordance with the laws of
the state of Mississippi without giving effect to the conflicts of law
principles thereof.

                        Lampkin Butts         

17



--------------------------------------------------------------------------------



 



APPENDIX “A”

             
Acadia
  Allen   Ascension   Assumption
Avoyelles
  Beauregard   Bienville   Bossier
Caddo
  Calcasieu   Caldwell   Cameron
Catahoula
  Claiborne   Concordia   De Soto
East Baton Rouge
  East Carroll   East Feliciana   Evangeline
Franklin
  Grant   Iberia   Iberville
Jackson
  Jefferson   Jefferson Davis   Lafayette
Lafourche
  La Salle   Lincoln   Livingston
Madison
  Morehouse   Natchitoches   Orleans
Ouachita
  Plaquemines   Pointe Coupee   Rapides
Red River
  Richland   Sabine   St. Bernard
St. Charles
  St. Helena   St. James    
St. John the Baptist
  St. Landry   St. Martin   St. Mary
St. Tammany
  Tangipahoa   Tensas   Terrebonne
Union
  Vermilion   Vernon   Washington
Webster
  West Baton Rouge   West Carroll   West Feliciana
Winn
           

18